     Case 3:20-cv-02501-CAB-AHG Document 15 Filed 04/27/21 PageID.81 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARLOS PEREZ,                                       Case No.: 20cv2501-CAB-AHG
12                                      Plaintiff,
                                                         ORDER REGARDING
13   v.                                                  DEFENDANTS’ MOTIONS TO
                                                         DISMISS [Doc. Nos. 5 and 6]
14   SAN DIEGO COUNTY et al.,
15                                   Defendants.
16
17
18         Plaintiff, a non-prisoner, proceeding pro se, has filed a complaint asserting various
19   federal and state claims arising out of a traffic stop on October 25, 2020. [Doc. No. 1.] On
20   March 5, 2021, Defendant County of San Diego (erroneously sued as San Diego County)
21   filed a motion to dismiss Plaintiff’s Complaint. [Doc. No. 5.] On March 5, 2021,
22   Defendants State of California, by and through the California Highway Patrol, Officer J.
23   Jalomo, and Sergeant Matheson (hereinafter the “CHP Defendants”) filed a motion to
24   dismiss. [Doc. No. 6.] On March 24, 2021, Plaintiff filed an opposition to the motions to
25   dismiss. [Doc. No. 12.] On April 1, 2021, Defendants filed replies to the opposition. [Doc.
26   Nos. 13, 14.] The motions are fully briefed, and the Court deems them suitable for
27   submission without oral argument. For the reasons set forth below, the motions to dismiss
28   are GRANTED in part.

                                                     1
                                                                                20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 15 Filed 04/27/21 PageID.82 Page 2 of 7



 1                                  ALLEGATIONS OF COMPLAINT
 2          Plaintiff alleges that a CHP officer named Officer J. Jalomo pulled him over on
 3   October 25, 2020 without probable cause while Plaintiff was driving in his private
 4   vehicle. Complaint at ¶ 2. Officer Jalomo allegedly used a confrontational tone,
 5   demanded Plaintiff’s driver’s license, and stated that Plaintiff was not free to go and
 6   would be issued a citation. Id. at ¶¶ 3-4. Officer Jalomo allegedly also told Plaintiff that if
 7   he did not sign the citation Plaintiff “would be stripped of his freedom and his property
 8   seized and thrown in jail.” Id. at ¶ 4. Plaintiff alleges that he then showed Officer Jalomo
 9   his driver’s license while under duress. Id. at ¶ 6. Officer Jalomo then ordered Plaintiff to
10   step out of the vehicle and said that the vehicle would be impounded.1 Id. at ¶ 7.
11          Plaintiff refused to step out of his vehicle, and Officer Jalomo called for back-up.
12   Id. at ¶¶ 7-8. Plaintiff alleges that a second CHP officer then arrived and trespassed into
13   the vehicle to forcibly remove Plaintiff. Id. at ¶ 9. He alleges that the CHP officers then
14   violated his Fourth Amendment rights and his right to compensation for the taking of
15   private property by impounding his vehicle. Id. at ¶ 10.
16          Plaintiff alleges that another CHP officer acting in a supervisory role also came to
17   the scene, was deliberately indifferent to the violations of Plaintiff’s rights, and failed to
18   “remedy the officer’s actions and behavior.” [sic]. Id. at ¶ 11. Plaintiff further alleges that
19   “the San Diego County California Highway Patrol” has a policy and practice of
20   facilitating the type of conduct alleged in the Complaint,
21           [B]y failing to adequately investigate, punish, and discipline prior instances
             of similar misconduct, thereby leading CHP employees to believe their
22
             actions will never be scrutinized and in that way directly encouraging future
23           abuses such as those affecting Plaintiff.
     Id. at ¶ 23.
24
            Based on the above allegations, Plaintiff has brought this lawsuit against Officer
25
26
27   1
      The vehicle report attached to Plaintiff’s complaint indicates that the vehicle was being towed because
28   Mr. Perez’ license was suspended. [Doc. No. 1 at 12.]


                                                         2
                                                                                           20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 15 Filed 04/27/21 PageID.83 Page 3 of 7



 1   Jalomo, unknown officers, the CHP, and the County asserting a claim for unreasonable
 2   search and seizure in violation of 42 U.S.C. § 1983. He has also asserted claims against
 3   unspecified defendants for false arrest; failure to intervene; unlawful trespass pursuant to
 4   25 CFR § 11.411 and California Penal Code section 602.8; and violation of State of
 5   California Executive Order No. D-78-89.
 6                                           DISCUSSION
 7           A. Legal Standard.
 8           Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
 9   defense that the complaint “fail[s] to state a claim upon which relief can be granted”—
10   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
11   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
12   Procedure 8(a)(2), which requires a “short and plain statement of the claim showing that
13   the pleader is entitled to relief.” Although Rule 8 “does not require ‘detailed factual
14   allegations,’ . . . it [does] demand . . . more than an unadorned, the defendant-unlawfully-
15   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
16   Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
17           “To survive a motion to dismiss, a complaint must contain sufficient factual
18   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
19   (quoting Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially
20   plausible when the collective facts pled “allow . . . the court to draw the reasonable
21   inference that the defendant is liable for the misconduct alleged.” Id. There must be
22   “more than a sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely
23   consistent with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id.
24   (quoting Twombly, 550 U.S. at 557). The Court need not accept as true “legal
25   conclusions” contained in the complaint, id., or other “allegations that are merely
26   conclusory, unwarranted deductions of fact, or unreasonable inferences,” Daniels-Hall v.
27   Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).
28   /////

                                                     3
                                                                                     20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 15 Filed 04/27/21 PageID.84 Page 4 of 7



 1         B. Analysis.
 2         There are six counts in the Complaint. Counts I – III are claims against various
 3   defendants for constitutional violations pursuant to 42 U.S.C. Section 1983. Count V is
 4   entitled “Failure to Intervene” and discusses violation of “Plaintiff’s constitutional rights”
 5   but does not indicate if it is brought under Section 1983. Counts IV and VI are state law
 6   claims.
 7             1. State law claims.
 8         Plaintiff’s state law claims as to all defendants fail for several reasons. First, the
 9   state law claims appear to be precluded by California Government Code section 950.2,
10   which provides that “a cause of action against a public employee . . . for injury resulting
11   from an act or omission in the scope of his employment as a public employee is barred
12   unless a timely claim has been filed against the employing public entity.” Here, Plaintiff
13   has not alleged compliance with Section 950.2, nor has he addressed the matter in his
14   opposition.
15         Second, Plaintiff’s claims for unlawful trespass under 25 C.F.R. §11.411 and
16   California Penal Code section 602.8 (Count VI), and for violation of Executive Order No.
17   D-78-89 (Count IV), fail because those regulations/statutes/orders do not provide a
18   private right of action. 25 C.F.R. Section 11.411 is part of a body of regulations “for the
19   administration of justice for Indian tribes in those areas of Indian country where tribes
20   retain jurisdiction over Indians that is exclusive of State jurisdiction but where tribal
21   courts have not been established to exercise that jurisdiction.” 25 C.F.R. §11.102. Thus,
22   while Section 11.411 provides a means to criminally prosecute trespassing in “Indian
23   country,” it does not provide a private right of action in a civil action. Similarly, Penal
24   Code section 602.8, which is not limited to “Indian country,” also provides a means to
25   criminally prosecute trespass, but does not provide a private right of action. Finally,
26   there is also no private right of action under Executive Order D-78-89, which pertains to
27   takings of real property for public improvements or public works. Therefore, the state
28   law claims are barred.

                                                    4
                                                                                   20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 15 Filed 04/27/21 PageID.85 Page 5 of 7



 1              2. Defendant County.
 2          As noted by the County, none of the allegations in the Complaint pertain to the
 3   County. The allegations pertain solely to the CHP and the alleged actions of CHP
 4   officers. The CHP, however, is a state law enforcement agency that is not affiliated with
 5   the County.2 Because the CHP is a state law enforcement agency that is not affiliated
 6   with the County and Plaintiff’s allegations pertain solely to the CHP, the actions of CHP
 7   officers, and unspecified policies and practices of the CHP, the Complaint fails to state
 8   facts sufficient to sustain any claim for relief against the County.
 9              3. Defendant CHP.
10          The CHP is a California state agency and is therefore immune from suit under the
11   Eleventh Amendment. See McCain v. California Highway Patrol, No. 11-1265, 2011
12   WL 3439225, at *3(E.D. Cal. Aug. 4, 2011)(citations omitted).
13          Counts I-III, and possibly V, are brought pursuant to Section 1983. However,
14   “[n]either states nor state officials acting in their official capacities are ‘person[s]’ within
15   the meaning of section 1983 when sued for damages.” Will v. Michigan Dept. of State
16   Police, 491 U.S. 58, 71, fn. 10 (1989). Therefore, the Section 1983 damages claims
17   against the CHP and any CHP officials acting in their official capacity are barred.
18              4. Sargeant Matheson.
19          Defendant Sergeant Matheson’s name is mentioned only once, in the first
20   paragraph of the Complaint, when Plaintiff names Sergeant Matheson as someone he is
21   suing. [Doc. No. 1.] Thereafter, there are no factual allegations about Sergeant
22   Matheson. Therefore, the complaint fails to state a claim against that defendant.
23              5. Federal Rule of Civil Procedure 8.
24          Defendants argue that the entire Complaint should be dismissed pursuant to Rule
25
26   2
       Defendant’s request for judicial notice [Doc. No. 5-3] is GRANTED pursuant to Fed.R.Evid. 201
     because it is a fact “generally known within the trial court’s territorial jurisdiction.” See also O’Leary v.
27   California Highway Patrol, 923 F.2d 862 (9th Cir. 1991)(“Because the CHP is a state agency . . . and
28   the State of California has not consented to suit . . . both the State and the CHP enjoy sovereign
     immunity and cannot be sued under section 1983.”)

                                                           5
                                                                                               20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 15 Filed 04/27/21 PageID.86 Page 6 of 7



 1   41(b) for failure to comply with Rule 8 because the complaint does not allege any facts
 2   about the status of the underlying criminal action and/or citation issued by Officer Jalomo
 3   to Plaintiff. The Court agrees that this information is necessary to determine whether the
 4   case may be barred by the Younger3 abstention doctrine, the Rooker Feldman4 abstention
 5   doctrine, or the Heck5 doctrine regarding invalidating state court convictions. However,
 6   these issues are better addressed in a motion to dismiss pursuant to Federal Rule of Civil
 7   Procedure 12(b)(1) or in a post-pleading motion. Therefore, the motion to dismiss the
 8   entire complaint on this basis is DENIED WITHOUT PREJUDICE to being asserted in a
 9   Rule 12(b)(1) motion, or a post-pleading motion.
10                                             CONCLUSION
11          For the reasons set forth above, the Court HEREBY ORDERS:
12          1. The motions to dismiss the state law claims (Counts IV and VI) are
13              GRANTED WITHOUT LEAVE TO AMEND as to all defendants;
14          2. The motions to dismiss the remaining claims are GRANTED WITH LEAVE
15              TO AMEND;
16          3. The motion to dismiss the entire complaint for failure to comply with Rule 8
17              regarding the status of the underlying criminal action and/or citation issued by
18              Officer Jalomo to Plaintiff is DENIED WITHOUT PREJUDICE to being
19              asserted in a Rule 12(b)(1) motion or a post-pleading motion;
20          4. Plaintiff shall have until May 27, 2021, to file a First Amended Complaint that
21              cures the deficiencies noted above. If no First Amended Complaint is filed by
22              that date, the case shall be CLOSED without further court order;
23          5. Plaintiff is cautioned that the First Amended Complaint must be complete in
24              itself without reference to his original pleading. Defendants not named and any
25
26
     3
       Younger v. Harris, 401 U.S. 37 (1971).
27   4
       Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923); District of Columbia Court of Appeals v.
28   Feldman, 460 U.S. 462, 486-87(1983).
     5
       Heck v. Humphrey, 512 U.S. 477, 486-87.

                                                        6
                                                                                           20cv2501-CAB-AHG
     Case 3:20-cv-02501-CAB-AHG Document 15 Filed 04/27/21 PageID.87 Page 7 of 7



 1           claims not re-alleged in the First Amended Complaint will be considered
 2           waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner &
 3           Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
 4           supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
 5           2012) (noting that claims dismissed with leave to amend which are not re-
 6           alleged in an amended pleading may be “considered waived if not repled.”)
 7         IT IS SO ORDERED.
 8   Dated: April 27, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
                                                                             20cv2501-CAB-AHG
